DETAILED ACTION
This action is pursuant to the claims filed on April 28, 2021. Claims 10-14 and 16-18 are pending. Claims 1-9 and 15 are cancelled. A final action on the merits of claims 9-14 and 16-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing et al. (hereinafter ‘Sotzing’, U.S. PGPub. No. 2014/0011004) in view of Masuda (U.S. PGPub. No. 2012/0288703) and further in view of Park (U.S. PGPub. No. 2010/0279086).
In regard to independent claims 10 and 18, and claims 11, 13, 17, Sotzing discloses a device comprising an electrode material (conductive fabric electrode, [0024]) comprising: a cloth formed of a fiber structure containing a conductive polymer ([0021]: inkjet printing conductive polymers on fabric substrates; [0037]-[0038]: the fabric substrate is formed from fibers [0024]-[0026], [0035]: the conductive polymer is a mixture of PEDOT-PSS, thus meeting claim 14; [0103]: alternatively, carbon nanotubes or known conductive materials can also be used as conductive materials), the conductive polymer being supported on surfaces of filaments constituting the fiber structure and/or in a gap between the filaments ([0035]: inkjetting conductive polymer onto a stretchable fiber such as an elastomeric material/stretchable substrate; [0041]-[0043]: the term fibers include single filament, multi-filament fibers, yarn or a fabric, thus meeting claim 11); wherein the conductive polymer is dispersed with a binder in a solvent and the dispersion in which the conductive polymer is dispersed is applied to the fiber structure ([0035]: inkjetting the conductor comprises PEDOT:PSS or carbon nanotubes dispersed in a solvent including a glycol additive to improve the conductivity and/or DMF to aid in adhesion (adhesive agent), thus meeting claims 13 and 17).
However, Soltzing is silent as to the fiber structure that is a structure in which sea-island composite fiber yarn is formed into an ultrafine fiber.
Masuda teaches a sea-island composite fiber yarn which is formed from ultrafiber ([0015]) so as to form a comfortable and flexible waterproof and moisture-permeable clothing that maintains waterproof performance and yet does not stick to the skin displeasingly even in a sweaty region ([0040]). Given that Soltzing contemplates a combination of stretchable non-conductive fiber materials and other fibers as a substrate to impregnate with conductive material (Soltzing, [0044]-[0045]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the non-conductive fiber or add to the non-conductive fiber of Soltzing with the fiber as taught by Masuda, thereby arriving at the claimed invention. Doing so would provide a fiber that can be used for constructing a comfortable and flexible waterproof and moisture-permeable clothing that maintains waterproof performance and yet does not stick to the skin displeasingly even in a sweaty region ([0040]).
However, Soltzing/Masuda combination does not disclose a polyurethane resin microporous membrane that functions as a waterproof moisture-permeable layer, and the one face of the cloth, wherein the one face being a face of the cloth opposite a face configured to have contact with a skin surface of a human body. 
Park teaches a conductive fabric (fabric 10 in Fig. 1) comprising a polyurethane resin microporous membrane ([0078]-[0079], [0093]: insulating layer 400 formed by water-dispersible polyurethane resin… rendering the fabric breathable waterproof) formed on one face of a cloth (base layer 100, primer layer 200 and conductive layer 300). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Solzing/Masuda combination and provide a polyurethane resin microporous membrane as taught by Park, thereby arriving at the claimed invention. Providing an insulative . 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing, Matsuda and Park as applied to claim 10, and further in view of Fugetsu et al. (hereinafter ‘Fugetsu’, U.S. PGPub. No. 2011/0151254).
In regards to claim 12, Sotzing/Matusuda/Park combination discloses the invention substantially as claimed in claim 10 and discussed above. 
However, Sotzing/Matusuda/Park combination is silent as to a multifilament yarn constituting the fiber structure including a filament of equal to or less than 0.2 dtex.
Fugetsu teaches adhering electro-conductive layer onto the surface of a composite multifilament yarn ([0051]) wherein the fineness of a single fiber forming the yarn, a multi-filament, is about 0.1 to 50 dtex ([0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filament of the fiber structure of Sotzing/Matsuda combination and provide the fineness in a range of about 0.1 to 50 dtex, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It is known in the art that using a small fineness as claimed provides soft, less stiff, antistatic and low fabric weight fabric for clothing ([0046]). 
In regards to claim 16, Sotzing/Matsuda/Park combination discloses the invention substantially as claimed in claim 10 and discussed above.
However, Sotzing/Matsuda/Park combination does not disclose the electrode material has a surface resistance of equal to or less than 1 x 106 
Fugetsu teaches that an electrode material comprising a conductive fiber structure similar to that of Sotzing can be designed with a surface resistance in the range of 1 x 10-2 Ω/cm to 1 x 1010 Ω/cm after 20 washing cycles in accordance with JIS (Japanese Industrial Standard) L 0217 No. 103 method depending upon the amount of adhesion of an electroconductive polymer on a fiber ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrode material of Sotzing/Matsuda combination and optimize the amount of conductive polymer of the fiber to arrive at the desired surface resistance as taught by Fugetsu, thereby arriving at the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, a fiber or yarn having said range of electric resistance value has excellent electroconductive performance, heat generation performance, and electromagnetic wave and magnetic shielding performance ([0056]).
Response to Arguments
Applicant’s arguments, filed on April 28, 2021 is acknowledged.
Applicant’s amendment of the specification from “an electrode material” to “an electrode” overcomes objectiosn to the specification. 
Applicant’s argument with respect to the rejection of claims 10, 11, 13, 14, 17 and 18 as being rejected under 35 U.S.C. 103 as being unpatentable over Sotzing, Masuda and Su has been considered and is persuasive. Therefore the rejection has been withdrawn. 
Upon further consideration, Park, in teaching a polyurethane resin microporous membrane ([0078]-[0079], [0093]: insulating layer 400 formed by water-dispersible polyurethane resin… rendering the fabric breathable waterproof) formed on one face of a 
Furthermore, Applicant’s arguments solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 10 is persuasive and a new ground of rejection is made in view of Park.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/2/2021